DETAILED ACTION
This office action is in response to the amendment filed on 01/04/2021. Claims 1, 8 and 14 are amended. Claims 1, 4-8, 10-11, 13-14, 16-17 and 19-22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video coding and more particularly to a de-blocking filter used for removing blocking artifacts.
Prior Art:
Kim (US 2011/0200103) herein after Kim ‘103
Zhou (US 2010/0220931) 
Kim (US 2013/0215976) herein after Kim ‘976
The closest prior art Kim ‘976, paragraphs 93 and 97 discloses the de-blocking filtering is performed in parallel using a plurality of cores, the apparatus of FIG. 5 may measure complexity of horizontal filtering, may respectively assign regions of an image to horizontal de-blocking filtering units, and may perform the horizontal filtering. Subsequently, the apparatus of FIG. 5 may respectively assign the regions to the cores in association with vertical filtering, and may perform the vertical filtering… the boundary strength is used to calculate complexity unit which is used to filter pixels in the vertical and horizontal regions boundaries.
“and filter a set of sub-blocks in a processing block and not filter remaining sub- blocks in the processing block, the processing block based on a collation of the current block and a set of sub-blocks of blocks adjacent to the current block”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 4-8, 10-11, 13-14, 16-17 and 19-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481